Citation Nr: 1738357	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the left hand.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the right hand.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for tarsal tunnel syndrome of the left foot.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for tarsal tunnel syndrome of the right foot. 

8.  Entitlement to an effective date prior to December 9, 2015 for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of March and October 2016 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran previously perfected an appeal from a December 2007 rating decision which denied service connection for arthritis of the left hand, arthritis of the right hand, diabetes mellitus, hypertension, a left knee disorder, tarsal tunnel syndrome of the left foot, and tarsal tunnel syndrome of the right foot.  However, in February 2012 he withdrew that appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.  Specifically, in April 2017 correspondence was received from both the Veteran and from his recognized service representative in which it was stated that the Veteran desired to withdraw all issues on appeal as well as his request for a hearing.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


